Title: To Thomas Jefferson from William C. C. Claiborne, 20 July 1806
From: Claiborne, William C. C.
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            County of Iberville 110 Miles from New OrleansJuly 20th. 1806.
                        
                        I am now relieved from fever, but am so enfebled that I cannot complete the Journey, which I had
                            contemplated;—Instead of visiting the Country on the Mississippi, as high as Natchez which was originally my intention, I
                            shall pass over to Atakapas & Opelousas, where I shall breathe a healthy air, & where probably my health will soon be
                            restored.
                        The Route by water to Attakapas will be disagreeable; we have to navigate many small Bayou’s, & cannot be
                            well accommodated in the Small Batteau’s, which we must resort to; but the passage is generally performed in two Days.
                        I regret my Indisposition the more, since it has deprived me of attending in person, & assisting (with my
                            advice) the Adjutant General in exercising the officers of the Militia;—but this duty will not be neglected; the Adjutant
                            General will visit the several Counties, and will discharge with fidelity the service required of him.
                        I received on this evening Letters from the City; everything was quiet, & the public service sustained no
                            injury from my absence; the Mayor of the City, Doctor Watkins is a faithful, vigilant officer, and well deserves the
                            confidence which I have placed on him. Several persons have died in the City, and one Case had the appearance of yellow
                            fever; but the Physicians have not given an opinion upon the subject. I have thought myself fortunate in having retired to
                            the Country; I am persuaded, that had I remained in the City, I should have experienced a long, & perhaps a dangerous
                            attack of fever. 
                  I am, Dear Sir, With great respect your faithful friend.
                        
                            William C. C. Claiborne
                            
                        
                    